DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11 in the reply filed on 2/15/21 is acknowledged.
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chirila et al. (“Potassium-induced surface modification of Cu(In,Ga)Se2 thin films for high-efficiency solar cells”).
Regarding claim 1, Chirila discloses a chalcopyrite compound-based thin film (CIGS absorber layer) comprising: 
a substrate (polyimide substrate; “device preparation” in Methods on page 1110);  
5a chalcopyrite compound layer as a monolayer or multiple layers on the substrate (CIGS in Figure 1a); and 
an alkali metal layer (NaF and KF) located inside or on top of the chalcopyrite compound layer (“device preparation” in Methods on page 1110; see Figure 2a).  
Regarding claim 2, Chirila discloses all the claim limitations as set forth above, and further discloses the alkali 10metal layer comprises at least one element selected from the group consisting of lithium (Li), sodium (Na), potassium (K), rubidium (Rb), cesium (Cs), and francium (Fr) (potassium and sodium, as set forth above).  
Regarding claim 3, Chirila discloses all the claim limitations as set forth above, and further discloses the alkali metal layer has a thickness of about 1 nm to about 500 nm (it is disclosed the NaF layer is about 26 nm thick and the KF layer is about 15 nm thick for a total thickness of 41 nm; “device preparation” in Methods on page 1110).  
Regarding claim 4, Chirila discloses all the claim limitations as set forth above, and further discloses an amount of the alkali metal layer is about 0.01 wt% to about 30 wt% based on a total weight of the chalcopyrite compound layer and the alkali metal layer (it is disclosed 
Regarding claim 5, Chirila discloses all the claim limitations as set forth above, and further discloses the chalcopyrite compound layer comprises an inorganic compound having a chalcopyrite crystal structure consisting of Group II, III, and VI elements (CIGS, as set forth above).  
Regarding claim 6, Chirila discloses all the claim limitations as set forth above, and further discloses the 25inorganic compound comprises at least one of a copper indium selenide (CISe)-based compound, a copper indium gallium selenide (CIGSe)-based compound, a copper indium sulfide (CIS)-based compound, a copper indium gallium sulfide (CIGS)-based compound, and a copper indium gallium sulfur selenide (CIGSSe)-based compound (as set forth above).  
Regarding claim 10, Chirila discloses all the claim limitations as set forth above, and further discloses the substrate comprises at least one of indium tin oxide, fluorine-doped indium tin oxide, 15glass, molybdenum (Mo)-coated glass, metal foil, metal plate, and a conductive polymer material (the polyimide film comprising Mo back contact deposited upon reads upon a conductive polymer material).  
Regarding claim 11, Chirila discloses a solar cell comprising the chalcopyrite compound-based thin film according to claim 1 (as set forth above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirila et al. (“Potassium-induced surface modification of Cu(In,Ga)Se2 thin films for high-efficiency solar cells”), as applied to claim 1 above, and further in view of Zhang et al. (“High efficiency solution-processed thin-film Cu(In,Ga)(Se,S)2 solar cells”).
Regarding claim 7, Chirila discloses all the claim limitations as set forth above, but the reference does not expressly disclose30 a concentration distribution of at least one of In, Ga, Cu, S, and Se in upper and lower 21regions of the chalcopyrite compound layer is different from that in a central region of the chalcopyrite compound layer.  
Zhang discloses forming a CIGS absorber layer with a V shaped Ga composition grading profile with a higher Ga content towards both the back and front of the CIGS layer to obtain high efficiencies (fourth paragraph on page 3675).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chalcopyrite compound-based thin film to have a concentration distribution of Ga in the upper and lower regions of the layer to be different from that of the central region of the layer, as taught by Zhang, so that recombination loss can be reduced, charge collection efficiency is enhanced, and solar spectrum absorption is maximized, as taught by Zhang (Conclusion on page 3679).
Regarding claim 8, modified Chirila discloses all the claim limitations as set forth above. Zhang further discloses the 5concentration of at least one of In, Ga, Cu, S, and Se in the upper and lower regions of the chalcopyrite compound layer varies within a range of about 0.0001 times to about 500 times with respect to that in the central region thereof (CIGS device fabrication on page 3680).  
claim 9, Chirila discloses all the claim limitations as set forth above, but the reference does not expressly disclose the 10chalcopyrite compound layer has a band gap grading structure varying in a depth direction of the chalcopyrite compound layer.  
Zhang discloses forming a CIGS absorber layer with a V shaped Ga composition grading profile with a higher Ga content towards both the back and front of the CIGS layer to obtain high efficiencies (fourth paragraph on page 3675), such that the band gap of the CIGS layer would be graded with the composition being graded (increased band gap due to higher Ga content; page 3677).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chalcopyrite compound-based thin film to have a band gap grading structure varying in a depth direction of the chalcopyrite compound layer, as taught by Zhang, so that recombination loss can be reduced, charge collection efficiency is enhanced, and solar spectrum absorption is maximized, as taught by Zhang (Conclusion on page 3679).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niesen et al. (US 2009/0223556) teaches it is well known in the art before the effective filing date of the claimed invention to introduce a low concentration of alkali materials such as sodium, potassium, rubidium, cesium, and/or francium in CIS layers ([0002]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721